RULEY, JUDGE:
On May 14, 1978, claimant was driving his automobile along Piedmont Road in Kanawha County, when a rock fell from the embankment along the road and struck claimant’s car, damaging it. Claimant alleges that respondent is liable for the damages.
As Judge Garden stated in Hammond vs. Department of Highways, 11 Ct. Cl. 234 (1977): “The unexplained falling of a rock dr boulder into a highway, without a positive showing that the Department of Highways knew or should have known of a dangerous condition and should have anticipated injury to person or property, is insufficient in our opinion to justify an award.” 11 Ct.Cl. at 236. Rockslides are a common occurrence on roads cut through terrain as rough as West Virginia’s; unless the Department of Highways has reason to anticipate a particular rockslide and time to prevent it, it cannot be held liable when a rock falls on a car. There is no evidence in this case of notice to, or knowledge on the part of the resondent which would make the respondent negligent *23and liable for the results of this unfortunate accident. Accordingly, the claim must be denied.
Claim disallowed.